Title: General Orders, 18 November 1778
From: Washington, George
To: 


  
    Head-Quarters Frederick’s burgh [N.Y.]Wednesday Novr 18th [1778]
    Parole Thermopyle—C. Signs Trent. Troy—
    
  
A few Tickets in the second Class of the United States Lottery are received and ready for sale at the Pay-Office where those who are inclined to become Adventurers are requested to apply as soon as possible as the Lottery will certainly commence drawing the first day of January next, at which time all the Tickets remaining on hand must be returned.
Those who are possessed of Prize-Tickets of twenty dollars in the first Class may have them renewed by applying as above.
 